EXHIBIT 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (together with any amendment, supplement, or exhibit
hereto, the “Agreement”) is entered into by and among (1) Citadel Broadcasting
Corporation (“Citadel”), a Delaware Corporation; (2) Wilmington Trust Company
(the “Trustee”) as successor trustee pursuant to Section 8.08 of the Indenture
(defined below); (3) certain individual noteholders, as identified on the
attached Exhibit A, incorporated herein by reference as the “Noteholders.”
Citadel, the Trustee, and the Noteholders are collectively referred to
hereinafter as the “Parties.”

WITNESSETH

WHEREAS, on or about February 18, 2004, Citadel issued $330 million principal
amount of 1.875% Convertible Subordinated Notes Due 2011 (the “Notes”), and on
or about that same day entered into an indenture (the “Indenture”) with The Bank
of New York as the trustee;

WHEREAS, on February 6, 2006, Citadel agreed to acquire the ABC Radio Network
and 22 ABC Radio stations (collectively “ABC Radio”) from The Walt Disney
Company (“Disney”) (the ABC Radio acquisition will hereinafter be referred to as
the “Transaction”);

WHEREAS, Citadel and Disney and certain of their respective subsidiaries entered
into a number of agreements to memorialize and effectuate the Transaction,
including without limitation the Agreement and Plan of Merger (the “Merger
Agreement”) as amended, the Support Agreement (together with a group of
partnerships affiliated with Forstmann Little & Co.), and the Tax Sharing and
Indemnification Agreement (the “Tax Sharing Agreement”), among others
(collectively, the “Transaction Documents”);

WHEREAS, on February 21, 2006, an attorney for a group of noteholders sent a
letter to Citadel, purporting to be a Notice of Default and alleging that the
Transaction and related



--------------------------------------------------------------------------------

Transaction Documents constituted a “fundamental change” under Section 4.04(b)
of the Indenture (“Fundamental Change”);

WHEREAS, on April 20, 2006, Citadel sent a letter in response to the purported
Notice of Default to the noteholders’ attorney, denying that the Transaction,
Transaction Documents, or any actions taken pursuant thereto constituted a
Fundamental Change, and denying that any default had taken place;

WHEREAS, on April 24, 2006, an attorney for a group of noteholders sent a Notice
of Acceleration to Citadel alleging that the principal and accrued interest on
the Notes had become immediately due and payable as a result of the alleged
Fundamental Change;

WHEREAS, on July 17, 2006, Citadel filed suit in the Supreme Court of the State
of New York against a group of noteholders, seeking a declaratory judgment that
the Transaction and related Transaction Documents did not constitute a
Fundamental Change under the Indenture;

WHEREAS, the holders of a majority of the outstanding Notes removed the
then-current trustee and appointed the Trustee as the successor trustee in
accordance with the requirements of the Indenture;

WHEREAS, the Trustee subsequently intervened in the action, at the direction of
holders of a majority of the outstanding Notes, pursuant to that certain
Instruction and Indemnity Agreement, dated as of December 8, 2006, on behalf of
all noteholders, and the noteholder-defendants were dismissed as parties in the
action, and as a result Citadel filed an amended complaint and the Trustee filed
counterclaims on behalf of all noteholders;

WHEREAS, the Trustee and Noteholders contend that the Transaction and certain
Transaction Documents, including without limitation the Merger Agreement, the
Support

 

2



--------------------------------------------------------------------------------

Agreement, and the Tax Sharing Agreement, constitute a Fundamental Change under
the Indenture;

WHEREAS, Citadel denies that the Transaction and Transaction Documents
constitute a Fundamental Change under the Indenture;

WHEREAS, the Parties desire to resolve their past and present disputes regarding
the Indenture, the Notes, the Transaction, and related Transaction Documents
once and for all, and in their entirety, on the terms and conditions exclusively
set forth in this Agreement to avoid the burden, expense, and inconvenience of
additional litigation and to further the interests of the Parties and their
respective constituents;

WHEREAS, the Parties have agreed that, in exchange for the Trustee’s and the
Noteholders’ release and settlement of the Released Claims (as defined below)
Citadel will initiate a tender and exchange offer for the Notes whereby
noteholders will receive Amended and Restated Notes (as defined below) for Notes
tendered but not repurchased for cash, which shall be completed in accordance
with the terms set forth in this Agreement and supporting agreements;

WHEREAS, the Noteholders have delivered a written Instruction to the Trustee to
enter into this Agreement and take all actions contemplated hereby;

WHEREAS, the Trustee has determined that nothing in this Agreement materially
conflicts with law or the Indenture or is unduly prejudicial to the rights of
another noteholder;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is acknowledged by the Parties, and intending to be bound hereby, the
Parties hereby agree as follows:

 

3



--------------------------------------------------------------------------------

I

WAIVER OF ANY PAST AND EXISTING DEFAULTS

1. Noteholders Represent Majority Ownership. The Noteholders represent and
warrant that they collectively own a majority in aggregate principal amount of
the outstanding Notes as of the date hereof (a “Majority”), and that Exhibit A
(including both the medallion signatures, which the Noteholders shall provide to
Citadel after execution of this Agreement as provided in Section V.2, and the
summary chart attached to this Agreement) fairly and accurately reflects the
individual and collective ownership interests of the Notes by the Noteholders as
of the date hereof. The Noteholders further represent and warrant that they
constitute a Majority of the aggregate principal amount outstanding of the Notes
and collectively possess the full and complete authority under the Indenture and
ability to waive any past or existing defaults or consequences of such defaults,
rescind any acceleration, and consent to certain amendments and supplements to
the Indenture contemplated hereby. Citadel and the Trustee shall not publicly
disclose Exhibit A and the information contained therein, nor shall they
publicly disclose signature pages to this Agreement that disclose the
Noteholders’ holdings or the information contained therein or signature pages to
exhibits to this Agreement that disclose the Noteholders’ holdings or the
information contained therein (collectively, the “Noteholder Information”)
except: (1) in any legal proceeding relating to this Agreement, provided that
the Citadel and/or the Trustee, as applicable, shall use their reasonable best
efforts to maintain the confidentiality of Noteholder Information in the context
of any such proceeding; (2) to the extent required by law, and with prior notice
to the Trustee and/or Citadel, as applicable; and (3) in response to a subpoena,
discovery request, or a request from a government agency for information
regarding Noteholder Information or the information contained therein, provided
in the case of (2) and (3) above, that the Party provides notice to the Trustee
and/or Citadel, as applicable, promptly upon

 

4



--------------------------------------------------------------------------------

receipt of the subpoena or request. If any Party wishes to oppose the production
of such information, it may do so at its own expense. Responding to any such
subpoena or other request, after providing notice as set forth herein, shall not
be deemed to be a breach of any provision of this Agreement.

2. Waiver of Past and Existing Defaults. Pursuant to sections 7.01, 7.04, and
10.02 of the Indenture, the Noteholders agree to waive any and all past or
existing defaults (if any) and their consequences, known or unknown, related in
any way to the Transaction and/or Transaction Documents, or to any actions taken
in conjunction with or pursuant to the Transaction, including without limitation
the Merger Agreement, the Support Agreement, and the Tax Sharing Agreement. In
particular, and without limitation, the Noteholders agree to waive any alleged
default (and its consequences) arising out of or relating to the claim that the
Transaction or Transaction Documents (or actions undertaken pursuant to the
same) constituted a Fundamental Change under the Indenture. Exhibit B to this
Agreement is the fully executed Written Notice of Waiver of Past and Existing
Defaults, which each of the Noteholders has provided to the Trustee pursuant to
Sections 7.01, 7.04, and 10.02 of the Indenture. Each of the Noteholders and the
Trustee, at the direction of the Noteholders, acknowledge and agree that, by
virtue of the waiver memorialized in Exhibit B, any alleged default relating to
the Transaction, the Transaction Documents, or any actions undertaken pursuant
to the same, has been cured, ceases to exist, and gives rise to no consequence
under the Indenture. Each of the Noteholders and the Trustee, at the direction
of the Noteholders, acknowledge that such waiver is not revocable, and may not
be retracted by the Noteholders or by any future owners to whom the Noteholders
may sell or otherwise transfer their Notes, or by the Trustee or any future
successor trustee as provided in the Form of Supplemental Indenture attached as
Exhibit D to this

 

5



--------------------------------------------------------------------------------

Agreement and the form of the Indenture for the Amended and Restated Notes,
attached as Exhibit H. This provision does not constitute an admission or
concession of liability of any kind on behalf of Citadel that it has, at any
time, been in default under the Indenture or that a Fundamental Change has
occurred at any time.

3. Waiver of any Acceleration. Pursuant to Section 7.02 of the Indenture, the
Noteholders agree to rescind any acceleration and its consequences relating in
any way to the Transaction or the Transaction Documents or actions made or taken
in conjunction with or pursuant to the Transaction, including, without
limitation, the Merger Agreement, the Support Agreement, and the Tax Sharing
Agreement. Exhibit C to this Agreement is the fully executed Agreement to
Rescind any Acceleration, which each of the Noteholders has provided to the
Trustee pursuant to Section 7.02 of the Indenture. Each of the Noteholders and
the Trustee, at the direction of the Noteholders, acknowledge that such
agreement is not revocable, and may not be retracted by any future owners to
whom the Noteholders may sell or otherwise transfer their Notes or by the
Trustee or any future successor trustee as provided in the Form of Supplemental
Indenture attached as Exhibit D to this Agreement and the form of the Indenture
attached as Exhibit H. This provision does not constitute an admission or
concession of liability of any kind on behalf of Citadel that any Fundamental
Change, default, or acceleration has occurred at any time.

4. Trustee Consent. The Trustee has carefully reviewed this Agreement and its
terms and conditions, and has determined that the Noteholders have waived and
rescinded any and all past or existing defaults (if any) and their consequences
including without limitation any acceleration, known or unknown, related in any
way to the Transaction or to the Transaction Documents or actions made or taken
in conjunction with or pursuant to the Transaction,

 

6



--------------------------------------------------------------------------------

including without limitation the Merger Agreement, the Support Agreement, and
the Tax Sharing Agreement. The Trustee has determined that nothing in this
Agreement materially conflicts with law or the Indenture or is unduly
prejudicial to the rights of another noteholder.

5. Consent to Amend the Indenture. Pursuant to Section 10.02 of the Indenture,
Citadel and the Trustee, acting upon instruction of the Noteholders as set forth
below, agree to amend the Indenture as set forth in the Form of Supplemental
Indenture attached as Exhibit D to this Agreement, and the Noteholders consent
to the amendment of the Indenture as set forth in the Form of Supplemental
Indenture as the Majority. Exhibit E to this Agreement is the fully executed
written consent of the Noteholders to the amendment of the Indenture. The
Noteholders hereby, and by written instruction referenced in the recitals
hereto, instruct the Trustee to execute the Supplemental Indenture and any
ancillary documents that may be required to effectuate this amendment.

II

RELEASE AND COVENANT NOT TO SUE

1. Release by Citadel. Citadel unconditionally releases, acquits, and forever
discharges the Trustee and Noteholders, their insurers, predecessors and
successors in interests, heirs, executors, assignees, and the Trustee’s and
Noteholders’ past, present, and future subsidiaries, divisions, affiliates,
officers, equity owners, directors, managers, employees, stockholders, members,
partners, advisory board members, fiduciaries, attorneys, servants,
representatives, and agents, as well as all of the insurers, predecessors and
successors in interest, heirs, executors, assignees and the past, present and
future subsidiaries, divisions, affiliates, officers, equity owners, directors,
managers, employees, stockholders, members, partners, advisory board members,
fiduciaries, attorneys, servants, representatives, and agents of all those
persons and entities, from all claims or causes of action however denominated,
in law or equity,

 

7



--------------------------------------------------------------------------------

in contract or tort, by statute or otherwise, whether now known or unknown,
vested or contingent, suspected or unsuspected, asserted or unasserted, arising
out of acts or omissions that relate in any manner whatsoever to the Transaction
or Transaction Documents.

2. Release by Trustee and Noteholders. The Trustee and Noteholders
unconditionally release, acquit, and forever discharge Citadel, its insurers,
predecessors and successors in interest, heirs, executors, assignees, and
Citadel’s past, present and future subsidiaries, divisions, affiliates,
officers, equity owners, directors, managers, employees, stockholders, members,
partners, advisory board members, fiduciaries, attorneys, servants,
representatives, and agents, as well as all of the insurers, predecessors and
successors in interest, heirs, executors, assignees and the past, present and
future subsidiaries, divisions, affiliates, officers, equity owners, directors,
managers, employees, stockholders, members, partners, advisory board members,
fiduciaries, attorneys, servants, representatives, and agents of all those
persons and entities (hereinafter all collectively referred to as the “Citadel
Released Parties”), of and from all claims or causes of action however
denominated, in law or equity, in contract or tort, by statute or otherwise,
whether now known or unknown, vested or contingent, suspected or unsuspected,
asserted or unasserted, arising out of acts or omissions that relate in any
manner whatsoever to the Transaction or Transaction Documents. In particular,
and without limitation, this release includes any claim that the Transaction or
Transaction Documents constituted a Fundamental Change or default of any kind
under the Indenture. The claims released in this paragraph are hereinafter
collectively referred to as the “Released Claims.”

3. Covenant Not to Sue. Upon execution of this Agreement, the Trustee and the
Noteholders shall be forever barred from instituting, assigning, maintaining,
collecting, or prosecuting any and all of the Released Claims against Citadel or
its successors. In particular,

 

8



--------------------------------------------------------------------------------

and without limitation, the Trustee is barred from bringing any of the Released
Claims against Citadel on behalf of any owner of outstanding Notes that is not a
party to this Agreement, (including any owner of Amended and Restated Notes as
defined in Section III of this Agreement), and this bar shall apply to any
successor trustee from bringing any of the Released Claims as provided in the
Form of Supplemental Indenture attached as Exhibit D to this Agreement and the
form of the Indenture for the Amended and Restated Notes, attached as Exhibit H.
The Noteholders and the Trustee, at the direction of the Noteholders, also agree
and covenant not to institute, encourage (directly or indirectly), or facilitate
any suit, action, or proceeding against Citadel based on the Released Claims.
Nothing in this paragraph prohibits the Noteholders or the Trustee from
responding to a subpoena, discovery request, request from a governmental agency,
or other form of legal process; provided, that the Noteholders or the Trustee
shall notify Citadel within 10 days of receipt if it is served with a subpoena,
discovery request, or an official request from a government agency for
information regarding this Agreement.

4. Stipulation of Discontinuance. Upon the execution of this Agreement and upon
satisfaction of all conditions precedent contained in Section V. 22 of this
Agreement, Citadel and the Trustee will file as soon as practicable a
Stipulation of Discontinuance with the Supreme Court for the State of New York,
County of New York, to dismiss the pending litigation between Citadel and the
Trustee, titled Citadel Broadcasting Corporation against Wilmington Trust
Company, I.A.S. Part 49, Index No.: 602503/06 (the “Litigation”).

III

THE TENDER AND EXCHANGE OFFER

1. Tender and Exchange Offer. In exchange for the consideration provided in this
Agreement, Citadel agrees to commence a tender and exchange offer (the “Offer”)
on

 

9



--------------------------------------------------------------------------------

substantially the terms set forth in Exhibit F to this Agreement. Citadel shall
commence the tender and exchange offer as soon as reasonably practicable, but in
no event later than 60 days after the satisfaction of all of the following
conditions (except for delays due to the SEC or SEC-related filings or
requirements, the New York Stock Exchange or related filings or requirements,
the satisfactory review by Deloitte & Touche LLP of Citadel’s financial
information contained in the Offer documents, or delays due to compliance with
all applicable laws, rules and regulations): (1) the signing of this Agreement;
(2) the filing of the Stipulation of Discontinuance described above; (3) the
receipt of the consent of Disney referred to in Section V below; and (4) receipt
of the medallion signatures as provided in Section V.2. As set forth in Exhibit
F, tendering noteholders will receive certain cash consideration on a prorated
basis, and any tendered Notes that are not repurchased will be exchanged for
amended and restated notes, (such notes referred to herein as the “Amended and
Restated Notes”). Exhibit G is the form of the Amended and Restated Note that
will be issued under the Offer. The Noteholders hereby irrevocably agree to
tender all Notes now held by them, together with any Notes they may acquire
subsequent to the date hereof, in the Offer. Exhibit H is the form of the
Indenture that will govern the Amended and Restated Notes.

IV

REPRESENTATIONS AND WARRANTIES

1. Status as Trustee. The Noteholders and the Trustee represent and warrant that
the Trustee was appointed as successor Trustee by holders of a majority in
principal amount of the Notes, and that the Trustee’s appointment was in
compliance with the Indenture’s requirements.

 

10



--------------------------------------------------------------------------------

2. Binding on Successor Trustee. As provided in the Form of Supplemental
Indenture attached as Exhibit D hereto and the form of the Indenture attached as
Exhibit H hereto, this Agreement is binding upon the Trustee and any successor
trustee.

3. Oppose any Subsequent Litigation. If at any time any owner of Notes or
Amended and Restated Notes brings or makes any claims against Citadel for the
Released Claims, the Noteholders shall direct the Trustee or any successor
trustee to oppose any and all of those claims.

4. No Conflict. The Trustee and each Noteholder acknowledge that they were
represented by the same counsel in this dispute and the settlement thereof, and
further acknowledge that they have been informed of their right to secure
separate counsel for the purposes of reviewing and providing legal advice on
this Agreement. The Trustee and Noteholders further agree that they are barred
from arguing that this Agreement should be invalidated in any way based on any
alleged conflict of interest due to their representation by the same attorneys.

5. Noncontravention. Citadel represents and warrants that, as of the date
hereof, neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, including without
limitation the consummation of the Offer in accordance with the terms set forth
in Exhibit F hereto, will materially conflict with, result in a material breach
or violation of, or constitute (with or without notice or the passage of time) a
default (or give rise to any right of termination, amendment, cancellation, or
acceleration) under the Credit Agreement, dated June 12, 2007, among Citadel,
certain lenders, JP Morgan Chase Bank, N.A., as Administrative Agent, Bank of
America, N.A., and Deutsche Bank Trust Company Americas

 

11



--------------------------------------------------------------------------------

as Syndication Agents, and Credit Suisse, Cayman Islands Branch and Wachovia
Bank, National Association as Documentation Agents (the “Credit Agreement”).

V

MISCELLANEOUS PROVISIONS

1. Consent by Disney. The consent of Disney to this Agreement (including
applicable exhibits thereto) and to the terms of the anticipated tender and
exchange offer is a condition precedent to this Agreement. If Disney refuses to
give its consent for any reason, then this Agreement shall be null and void, and
the Parties shall retain their right to pursue any and all claims relating to
the Transaction and Transaction Documents.

2. Receipt of Medallion Signatures. After the execution of this Agreement, the
Noteholders shall provide the Trustee and Citadel with medallion signatures
(which will be incorporated by reference as part of Exhibit A) as soon as
practicable establishing that the Noteholders constitute a Majority as of the
date of execution of this Agreement. The Noteholders agree to use their
reasonable best efforts to secure the medallion signatures as soon as
practicable. The receipt by the Trustee and Citadel of medallion signatures as
provided in this paragraph is a condition precedent to this Agreement. If the
Noteholders fail to provide medallion signatures to the Trustee and Citadel
establishing the existence of a Majority, then this Agreement shall be null and
void, and the Parties shall retain their right to pursue any and all claims
relating to the Transaction and Transaction Documents.

3. Agreement is Not an Admission or Evidence. The Parties agree that this
Agreement is not an admission, concession of liability, or evidence of any kind.
Neither this Agreement, nor any of the negotiations or proceedings connected
with it, nor any other action taken to carry out this Agreement, shall be deemed
or construed to be an admission by any Party. This Agreement and any related
negotiations, proceeding or actions shall not have any collateral

 

12



--------------------------------------------------------------------------------

estoppel effect of any kind and shall not be offered as evidence in any pending
or future civil, criminal, or administrative action or proceedings of any kind,
including any governmental proceedings, except in a proceeding to enforce this
Agreement or as otherwise required by law.

4. Complete Peace. The Parties acknowledge that they are entering into this
Agreement to achieve complete peace and resolve their disputes regarding any
alleged Fundamental Change or default related in any way to the Transaction,
Transaction Documents, and the Indenture. To that end, the Trustee agrees not to
assist in any way any other holder of the Notes or the Restated and Amended
Notes in any future suit or proceeding of any kind against Citadel relating in
any way to Released Claims, and the Noteholders agree to direct the Trustee to
oppose any such suit or proceeding at that time of the filing of such suit or
proceeding. Furthermore, the Noteholders and Trustee represent and warrant that
they are unaware of any other basis to claim that Citadel is in default of the
Indenture or that a Fundamental Change has occurred under the Indenture other
than the Released Claims, and represent and warrant that they do not currently
intend based on their respective current knowledge to allege that Citadel has
committed a default of any kind under the Indenture for any reason, including
but not limited to reasons unrelated to the Transaction. Citadel agrees not to
commence any suit or proceeding of any kind against the Noteholders or the
Trustee relating in any way to the Released Claims, other than any potential
action to enforce this Agreement. Furthermore, Citadel represents and warrants
that based on its current knowledge it is unaware of any default or potential
default under the Indenture, other than the alleged defaults raised in the
Litigation, which Citadel denies.

5. Trustee Indemnified. The Parties acknowledge and agree that the Trustee is
entitled to indemnification pursuant to Section 8.07 of the Indenture in
connection with this Agreement.

 

13



--------------------------------------------------------------------------------

6. Enforcement; Specific Performance. In the event that any action is taken to
enforce the terms of this Agreement, the prevailing Party shall be entitled to
recover, in addition to other damages or remedies, reasonable attorneys’ fees,
arbitrator or court costs, and other costs and expenses incurred in connection
therewith; provided, however, that Citadel shall have the right to be reimbursed
by the Noteholders for such costs should it prevail in an action to enforce this
Agreement. The Parties agree not to initiate any such enforcement proceedings
unless and until they have exhausted reasonable efforts to resolve any such
disputes amicably. The Parties agree that the recovery of money damages would
not be an adequate remedy if Citadel fails to commence a tender and exchange
offer as provided in Article III of this Agreement and, accordingly, agree that,
in addition to any other remedy or relief available at law or in equity, the
Trustee and the Noteholders shall be entitled to a decree of specific
performance if Citadel fails to commence a tender and exchange offer as provided
in Article III; provided, that the Noteholders and the Trustee shall not be
entitled to seek or obtain specific performance if Citadel has not commenced a
tender offer as provided in Article III due to the SEC or SEC-related filings or
requirements, the New York Stock Exchange or related filings or requirements, or
other events beyond the control of Citadel.

7. Voluntary Acceptance by Sophisticated Parties. The Parties are sophisticated
entities with substantial experience in the investment markets. The Parties
acknowledge that they have had a sufficient opportunity to review the terms of
this Agreement, and are satisfied that they fully understand its terms. The
Parties represent and warrant that they have fully informed themselves of the
Agreement’s terms, contents, conditions, and effects, and that they understand
and voluntarily accept the Agreement.

 

14



--------------------------------------------------------------------------------

8. Reliance on Own Counsel and Due Diligence. The Parties acknowledge that they
have been advised by their own independently-selected counsel in connection with
this Agreement. The Parties further acknowledge that they enter into this
Agreement on the basis of advice from independently-selected counsel and on the
basis of their own independent investigations of all of the facts, laws, and
circumstances material to this Agreement or any provision hereof, and not in any
manner or to any degree based upon any statement or other representation or
promise not specifically set forth herein by the other party or its counsel or
any other third parties.

9. Entire Agreement. The Exhibits to this Agreement are incorporated by
reference in this Agreement, and are acknowledged by the Parties to be a
material part of this Agreement. This Agreement contains the entire Agreement
between the Parties with respect to the subject matter thereof. This Agreement
supersedes all prior negotiations, proposed agreements and understandings, if
any, concerning any of the provisions of the Agreement. The Parties warrant that
no promise, representation, or warranty of any kind has been made to them by the
other or by anyone acting on behalf of the other, and that they are not relying
on any such promise, representation, or warranty of any kind, except as
expressly stated in this Agreement. The Parties specifically agree that all
paragraphs of this Agreement are contractual and not a mere recital.

10. Authority. The Parties represent and warrant that they are fully authorized
to enter into this Agreement, that the signatories hereto have full authority to
sign this Agreement on their behalf, and that the Agreement is valid, binding,
and enforceable.

 

15



--------------------------------------------------------------------------------

11. Material Representations. The representations and warranties made by each
Party shall be deemed material to the rights and obligations of the other
Parties under this Agreement.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their heirs, executors, successors, and assigns.

13. Choice of Law. This Agreement shall be governed by the laws of New York,
without giving effect to applicable principles of conflicts of law to the extent
that the application of the laws of another jurisdiction would be required
thereby.

14. Choice of Forum. The Parties agree that any suit, action or proceeding by
any Party against any other Party hereto arising out of or relating to this
Agreement or any transaction contemplated hereby shall only be brought in
federal or state courts in the State of New York, County of New York, and each
Party hereto hereby submits to the exclusive jurisdiction of such courts for the
purpose of any such suit, action, or proceeding. Each Party hereto further
agrees that service of any process, summons, notice, or document by United
States registered mail to such Party’s respective address set forth in Paragraph
15 shall be effective service of process for any action, suit or proceeding in
the State of New York with respect to any matters to which it has submitted to
jurisdiction in this section.

15. Addresses and Notices. Any notices or other communications required or
permitted hereunder shall be given in writing and shall be delivered or sent by
certified or registered mail, or by telecopy or other means of facsimile
transmission, or by overnight mail service addressed as follows:

 

If to Citadel, to:  

Jacquelyn J. Orr, General Counsel

Citadel Broadcasting Corporation

142 W. 57th St., 11th Floor

 

16



--------------------------------------------------------------------------------

 

New York, NY 10019

Facsimile: (212) 887-1675

 

with copies (which shall not constitute notice to Citadel) to:  

Steve Seeger

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Facsimile: (312) 861-2200

If to Wilmington Trust Company, to:

 

Suzanne MacDonald

Wilmington Trust Company

1100 North Market St.

Wilmington, DE 19890

Facsimile: (302) 636-4149

 

with copies (which shall not constitute notice to Wilmington Trust Company) to:
 

Daniel A. Ross

Brett Lawrence

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

Facsimile: (212) 806-5400

If the Noteholders, to:

 

Jeff Ross

Anthony, Ostlund & Baer, P.A.

90 S. 7th Street

Minneapolis, MN 55402

Facsimile: (612) 349-6996

or to such other address as shall be furnished in writing by such party, and any
such notice or communication shall be deemed effective (a) on the day sent if by
telecopy or other facsimile transmission; (b) on the next business day following
delivery to the courier if sent by overnight

 

17



--------------------------------------------------------------------------------

mail service confirmed by the courier to have been delivered to the recipient’s
address; and (c) two business days following delivery to the post office if sent
by registered or certified mail confirmed by the post office to have been
delivered to the recipient’s address.

16. Jointly Drafted. This Agreement has been the subject of negotiations between
Citadel, the Trustee, and the Noteholders. This Agreement has been jointly
drafted and shall be construed as having been jointly drafted by all Parties, so
that any rule construing ambiguities against the drafter shall have no force or
effect.

17. Severability. If any provision of this Agreement is found by a court of
competent jurisdiction to be illegal, invalid, or unenforceable, the remainder
of this Agreement will not be affected and will continue in full force and
effect. The Parties to this Agreement certify that they are not presently aware
of any grounds for asserting that any provision of this Agreement is illegal,
invalid, or unenforceable, and warrant that they have no present intention of
making any such assertion at a later date to try to avoid any obligation under
this Agreement or to try to void any provision of this Agreement.

18. Implementation of this Agreement. The Parties agree to execute any and all
supplementary documents and to take all additional steps reasonably necessary to
give full force and effect to the basic terms and intent of this Agreement.

19. Written Amendments. This Agreement may be changed, waived, modified, or
terminated only by a written instrument duly executed by authorized
representatives of the Parties hereto; provided, however, that the Indenture and
the Indenture for the Amended and Restated Notes may be changed, waived,
modified, or terminated only in accordance with its terms. The waiver by any
Party of any breach of the Agreement shall not be deemed or construed as a
waiver of any other breach.

 

18



--------------------------------------------------------------------------------

20. No Third Party Beneficiaries. This Agreement does not envision, contemplate,
or apply to any third party beneficiaries.

21. Attorneys’ Fees. Citadel agrees to continue to pay the Trustee’s reasonable
attorneys’ fees, including fees for special litigation counsel, until the
Stipulation of Discontinuance has been filed with the court, as described above.

22. Execution. This Agreement may be signed using one or more counterparts. The
several executed copies together shall be considered an original and shall be
binding on the Parties. This Agreement shall become effective upon (A) the
execution of all of the following agreements: (1) this Agreement, and (2) the
written consents attached as Exhibits B, C, and E to this Agreement, and (3) the
Supplemental Indenture attached as Exhibit D; (B) the consent of Disney to this
Agreement and to the terms of the anticipated tender and exchange offer, as
contemplated by Section V.1 hereto; and (C) the receipt by the Trustee and
Citadel of medallion signatures as provided in Section V.2 hereto.

[execution pages to follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have executed this Agreement on
the dates hereafter specified.

Dated: March 19, 2008

 

/s/ Farid Suleman

    

 

Farid Suleman,      Date on behalf of the Citadel Broadcasting Corporation.     

/s/ Suzanne MacDonald

    

 

Suzanne MacDonald,

on behalf of Wilmington Trust Company as Trustee.

     Date

 

    

 

Noteholder signatures to follow.     

 

20